Citation Nr: 1810225	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include cardiovascular signs or symptoms due to an undiagnosed or medically unexplained multi-symptom illness.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION


The Veteran served on active duty from January 1986 to January 1996, to include service in Southwest Asia during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that (in pertinent part) denied service connection for a heart disability.

The issue of entitlement to a TDIU was raised by the Veteran in a November 2016 notice of disagreement for the issue of increased rating for hypertension (this issue has since been adjudicated).  The United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  This, the issue of TDIU, raised by the record and part and parcel of an increased rating claim on appeal, was added to the appeal as reflected on the title page of this decision.

These issues were most recently before the Board in April 2017 when they were remanded for additional development.


FINDINGS OF FACT

1.  A diagnosed disability claimed as a heart condition was not present during the period of this claim.

2.  The Veteran has not been shown to be suffering from cardiovascular signs or symptoms due to an undiagnosed or medically unexplained multi-symptom illness.

3.  The evidence of record does not show that the Veteran's service-connected disabilities constitute an impairment of mind or body such that an average person with such disabilities would be rendered unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability, to include cardiovascular signs or symptoms, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.317 (2017).

2.  The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his attorney, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All pertinent records have been obtained, to the extent available.  The Veteran was also afforded VA examinations for his heart claim.  Neither the Veteran nor his attorney has raised any other issues with the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case. 

Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection for Heart Disability/Cardiovascular Signs or Symptoms

The Veteran contends that he has a heart disability related to his military service.  See July 2011 claim.  Notably service connection was awarded for hypertension and the findings related to this disability are not for consideration in this appeal.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C. § 1117.  These may include, but are not limited to, cardiovascular symptoms.  38 C.F.R. § 3.317(b).

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2021, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at (a)(3). 

A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  Id. at (a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss and menstrual disorders.  Id. at (b). 

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. §§ 1117, 1118; 38 C.F.R. § 3.317. 

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.

Service personnel records show that the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War.  Service treatment records dated from 1986 to 1996 note no complaints or findings of heart-related symptoms or disability.  Notably, an April 1992 cardiovascular examination revealed that the heart rate and rhythm were regular without murmur or gallop.  A November 1995 separation examination report notes that clinical evaluation of the heart was normal

Following service, a January 1997 VA general medical examination report notes that cardiovascular examination revealed that the heart demonstrated regular sinus rhythm.  There were no murmurs or thrills and no evident enlargement.  The apical pulse was within in the midclavicular line on the left.  Chest X-ray studies were normal.  Electrocardiogram revealed a slight arrhythmia but was still within normal limits.

A February 2002 VA outpatient treatment record notes that cardiovascular examination was normal.

A November 2002 Gulf War VA examination report addendum notes that chest X-ray studies showed cardiomegaly.

A February 2011 VA primary care clinic record contains the notation, "heart-tachy" in the examination findings.  A March 2011 VA primary care clinic record notes that on examination, heart sounds were regular without murmur, rub, or gallop.  The only cardiac finding was hypertension.  On an April 2011 VA respiratory examination, there was no evidence of  congestive heart failure or pulmonary hypertension on examination.  S1 and S2 heart sounds were present, with no extra heart sounds.  Rhythm was regular.  The heart appeared normal on X-ray studies.  

During a May 2014 VA heart conditions examination, the Veteran told the examiner that he was unaware of any diagnosis regarding cardiac or heart related problem or disability.  He denied chest pain, angina or other cardiac related symptoms that in any way limited his activities.  He was not on any cardiac or heart related medication, treatment, or therapy (other than for service-connected hypertension).  After reviewing the claims file, the examiner found no evidence of any heart or cardiac related illness.  A May 2014 VA chest X-ray study notes that the cardiac silhouette was the upper limit of normal size.  

A June 2014 VA primary care clinic report notes that the Veteran denied chest pain, nighttime shortness of breath, dyspnea on exertion, or palpitations.  Examination of the heart revealed  regular rate and rhythm, and no murmur, rub, or gallops.  

The Veteran underwent a VA heart conditions examination in January 2016.  He did not report any cardiac-related symptoms.  On examination, his heart rate was 72 with regular rhythm.  Heart sounds and peripheral pulses were normal.  There was no peripheral edema.  On an interview-based METs test, the Veteran reported fatigue at the lowest METs level (>5-7).  After examining the Veteran and reviewing the claims file, the examiner stated that the evidence did not support a diagnosis of a heart condition.  In this regard, the examiner noted that there was no evidence of myocardial infarction, angina issues, angioplasty, or bypass surgery.  The Veteran denied all cardiac related symptoms.  

In a February 2016 VA examination addendum, the examiner opined that the Veteran's fatigue during light exercise "[was] soley [sic] MOST LIKELY due to his [service-connected] Asthma.  . . . It [was] 'less likely than not' this veteran ha[d] any disablitiy [sic] pattern related to [Gulf War] illness or to an exposure event while serving in [Southwest] Asia."

The Veteran underwent another VA heart conditions examination in May 2017.  Again, he denied any specific cardiac symptoms.  On examination, his heart rate was 76 with regular rhythm.  Heart sounds and peripheral pulses were normal.  There was trace peripheral edema.  There was no evidence of cardiac hypertrophy or cardiac dilatation.  The examiner noted that the Veteran had prior chest X-ray studies that were normal, and some that mentioned a mild increase in cardiac silhouette.  Another chest X-ray study was performed clarify this matter.  These studies revealed no acute cardiopulmonary process.  Specifically, cardio mediastinal silhouette was normal in size and there was no pneumothorax or pleural effusions.  On an interview-based METs test, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  After examining the Veteran and reviewing the claims file (including specific consideration of the prior findings of cardiomegaly in November 2002 and tachycardia in February 2011), the VA examiner stated that there was no evidence of any heart condition.  The examiner found no current evidence of chronic evidence of cardiomegaly or tachycardia.  Notably, there were no such findings on the current examination.  The examiner noted that the Veteran had "some elevated pulse rates in the past, but these were not continuous, based on reviewing ALL primary care visits within [the VA treatment system].  Hence, the 'tachycardia' was likely isolated and not of any significance."  The examiner also stated that there was no evidence of any signs or symptoms that were due to an undiagnosed illness or medically-unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.

After having reviewed the evidence of record, including the Veteran's statements, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  Specifically, the Veteran has not been diagnosed with a heart disability during the pendency of his claim.  The 2017 VA examiner opined that the Veteran's heart was normal from the testing conducted.  The examiner further opined that the notations of cardiomegaly in 2002 and tachycardia in 2011 were not confirmed in any other examinations of record, to include outpatient treatment records and examination reports.  In particular, the tachycardia was deemed to be an isolated finding and not a chronic disability or symptom.  Numerous X-ray studies (including in 1997, 2011, 2014 and 2017) contradict the single notation of cardiomegaly in 2002.  Finally, the Veteran has denied any cardiac related symptoms for the entirety of this appeal.  The fatigue noted on VA examination in 2016 was attributed to service-connected asthma, and was not related to the heart.  

Accordingly, without proof of one or more signs or symptoms of undiagnosed illness, proof of objective indications of a chronic disability, or proof that the chronic disability is the result of undiagnosed illness, the Board cannot find a basis to grant service connection.  See Brammer, supra; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.

III  TDIU

VA regulations provide that total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to permanently render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  A total disability rating may be assigned where the schedular rating is less than total when the disabled claimant is unable to secure or maintain substantially gainful employment by reason of one or more service-connected disabilities.  38 C.F.R. § 4.16(a).  In order for claimants who have one service-connected disability to qualify for TDIU under section 4.16(a), that disability must be rated 60 percent or greater.  Id.  In order for claimants who have two or more service-connected disabilities to qualify for a total disability rating, one of the disabilities must be rated 40 percent or greater, and the combined disability rating of all the claimant's disabilities must be 70 percent or greater.  Id.  For the purpose of determining whether the Veteran's disability ratings constitute a single disability rated 60 percent or multiple disabilities one of which is rated 40 percent or greater, certain disabilities can be combined if, among other possibilities, the disabilities share a common etiology.  Id.  

It is VA's policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director, Compensation Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Id.  

By itself, the fact that a veteran is unemployed or has difficulty obtaining employment is not enough to establish entitlement to TDIU.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment."  Id.  

In this instance, the Veteran's exercise induced asthma, tinnitus, forehead scar, and onychomycosis of the toenails, are each rated 10 percent disabling.  The Veteran's mole, tension headaches and hypertension are each rated 0 percent disabling.  The Veteran's combined disability rating is 30 percent.  Therefore, the Veteran's disabilities do not meet the requisite disability ratings to qualify for TDIU under 38 C.F.R. § 4.16(a).

Following a review of the evidence of record, the Board finds that referral of the TDIU claim to the Director of VA Compensation Service for extra-schedular consideration is not warranted. 

The Veteran raised the issue of entitlement to TDIU in a November 2016 notice of disagreement for the issue of increased rating for hypertension (this issue has since been adjudicated).  Initially, the Board notes that the Veteran was asked to complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  See April 2017 development letter to the Veteran.  However, as the Veteran did not return the form, the Board will to look to other evidence of record to determine whether a TDIU claim is warranted.

The record reflects that the Veteran continues to be employed.  See December 2017 VA outpatient treatment records.  

As a whole, the VA examinations of record have taken into account the Veteran's lay history and lay statements about his symptoms.  A January 2016 VA respiratory conditions examination report notes that the Veteran's service-connected asthma requires intermittent inhalational bronchodilator therapy but does not impact his ability to work.  A January 2016 VA headaches examination report notes that the Veteran complained of headaches about two time per week, which resolve with over the counter Motrin after about an hour.  The examiner stated that the service-connected headaches did not impact his ability to work.  An August 2016 VA hypertension examination report notes that the Veteran requires medication to control his blood pressure; however, his hypertension does not impact his ability to work.  There is no evidence that the Veteran's tinnitus or service-connected skin conditions prevent him from getting a job or working.  

After reviewing the above evidence, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  As such, the Veteran is not unable to maintain substantially gainful employment due to his service-connected disabilities.  Accordingly, the Board declines to remand the claim for TDIU for referral to the Director for consideration of TDIU on an extra-schedular basis and the claim of entitlement to a TDIU is denied.

In reaching this conclusion, the benefit of the doubt has been considered; however, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule cannot aid the Veteran's claim.  See Gilbert v. Derwinski, 1  Vet. App. 49, 55 (1990).

For the reasons set forth above, the Board finds that the evidence of record does not meet the criteria to establish TDIU or warrant referral to the Director, Compensation Service for an extra-schedular consideration of TDIU at any point during the appeal period.






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a heart disability is denied.

Entitlement to TDIU is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


